ORDER
This matter having been duly presented to the Court pursuant to Rule 1:20 — 10—(b) following a motion for discipline by consent of MICHAEL G. PAUL of METUCHEN, who was admitted to the bar of this State in 1989;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(b) (commitment of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness) and that said conduct warrants a three-month suspension from the practice of law;
And the Disciplinary Review Board having reviewed the record pursuant to Rule l:20-20(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a three-month suspension is the appropriate discipline for respondent’s ethics infractions and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an Order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
I is ORDERED that MICHAEL G. PAUL is hereby suspended from the practice of law for a period of three months and until the further order of the Court, effective July 1, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*24ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent remburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.